Citation Nr: 1219729	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for bilateral flat feet with recalcitrant plantar fasciitis.

2.  Entitlement to a compensable initial rating for degenerative arthritis and herniated nucleus pulposus of the lumbar spine prior to March 5, 2009.

3.  Entitlement to an initial rating higher than 40 percent for degenerative arthritis and herniated nucleus pulposus of the lumbar spine since March 5, 2009.

4.  Entitlement to service connection for an acquired psychiatric disability claimed as depression, including as secondary to service-connected bilateral flat feet, lumbar spine disability, and bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2009, the Board denied a rating in excess of 50 percent for the bilateral foot disorder along with entitlement to service connection for depression, and remanded the claim of entitlement to service connection for a lumbar spine disorder.  

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel filed a joint motion asking the Court to vacate the Board's decision denying the Veteran's claims for an increased rating greater than 50 percent for bilateral flat feet and service connection for depression.  The parties also requested that the Court remand these claims for further development and readjudication in compliance with directives specified.  That same month, the Court issued an order granting the joint motion and returned the case to the Board.  In July 2010, the Board remanded these two issues for further development.

In a September 2009 rating decision, the RO granted service connection for degenerative arthritis and herniated nucleus pulposus of the lumbar spine effective November 22, 2004, and assigned a noncompensable rating effective that date.  The Veteran filed a timely notice of disagreement with the assignment of a noncompensable rating.  In a December 2011 rating decision, the RO assigned a 40 percent disability rating for the lumbar spine disability effective March 5, 2009.  The claim for an increased rating remains in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO issued a statement of the case in December 2011, and the claimant perfected an appeal in January 2012.  

In the December 2011 rating decision, the RO also granted service connection for bilateral radiculopathy of the lower extremities effective November 24, 2010, and assigned 20 and 10 percent disability ratings for the right and left lower extremities, respectively.  The Veteran has not expressed disagreement with the assigned ratings or their effective dates.

Unbeknownst to the Board at the time of the July 2010 remand, the RO had granted service connection for a lumbar spine disorder.  A December 1994 VA treatment record reflects that there was a request for a consult because the Veteran had a lumbar spine disorder with secondary depression.  Given this medical evidence, the Board must consider whether the psychiatric disorder is secondary to the now-service-connected lumbar spine disorder and bilateral radiculopathy.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).

In light of the above, the issues are as stated on the title page.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine whether any current psychiatric disorder is related to the Veteran's military service - either directly or secondary to his service-connected bilateral flat feet with recalcitrant plantar fasciitis.  The August 2010 VA examiner did not address whether the diagnosed depressive disorder not otherwise specified was related to active service even though the Veteran complained of a nervous condition in August 1973.  Moreover, the examiner gave ambiguous responses on whether the depressive disorder was caused by the service-connected bilateral foot disorder and did not even address whether the bilateral foot disorder aggravated the depressive disorder.  Therefore, the August 2010 VA examination report did not comply with the directives of the July 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, in light of the new theory of entitlement described above (i.e., whether the newly service-connected back disorder caused or aggravated a psychiatric disorder), another examination is necessary.

The RO obtained treatment records from the New Orleans VA Medical Center and the Baton Rouge VA community based outpatient clinic up to June 2006 and, via Virtual VA, from August 2010 to November 2011.  The various VA examination reports reflect that VA medical records were reviewed, and the August 2010 VA mental disorders examination report in particular reflects that the Veteran received VA treatment in May 2007.  Therefore, the RO should obtain treatment records from the New Orleans VA Medical Center and the Baton Rouge VA community based outpatient clinic from June 2006 to August 2010 and from November 2011 to the present.  

The Board is deferring adjudication on the issue of entitlement to an increased rating greater than 50 percent for bilateral flat feet with recalcitrant plantar fasciitis until these VA treatment records are obtained.

Given the passage of time since the last examination regarding the lumbar spine in November 2010, the Veteran should be afforded another VA examination.  

The RO obtained records from Dr. Goldsby in March 2005.  The RO received a statement from Dr. Goldsby in January 2007.  Therefore, the RO should attempt to obtain records from Dr. Goldsby from March 2005 to the present.

Finally, the Veteran should be afforded the opportunity to identify any treatment for his bilateral foot, lumbar spine, radiculopathy, and psychiatric disorders since March 2005.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ask the Veteran to identify all treatment for his bilateral foot, lumbar spine, radiculopathy, and psychiatric disorders since March 2005.  The RO must attempt to obtain all treatment records from Dr. Goldsby from March 2005 to the present, and any other identified records.  Regardless of the claimant's response, the RO must attempt to obtain all VA treatment records from the New Orleans VA Medical Center and the Baton Rouge VA community based outpatient clinic from June 2006 to August 2010 and from November 2011 to the present.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder and the VA medical records on Virtual VA are to be made available to the examiner to review.  

The examination should address the current severity of the degenerative arthritis and herniated nucleus pulposus of the lumbar spine.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative arthritis and herniated nucleus pulposus of the lumbar spine.   

A complete rationale for any opinion offered must be provided.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder and the VA medical records on Virtual VA are to be made available to the examiner to review.  

The examiner must opine whether it is at least as likely as not that any current psychiatric disorder is related to active service, including the complaint of a nervous condition in August 1973.  The examiner must also opine whether it is at least as likely as not that any current psychiatric disorder was proximately due to, the result of, or chronically aggravated by the bilateral flat feet with recalcitrant plantar fasciitis, degenerative arthritis and herniated nucleus pulposus of the lumbar spine, and/or the bilateral radiculopathy of the lower extremities.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



